DETAILED ACTION
This Office Action is in response to application filed on 02/01/2018.
  	 Claims 1-7 are being considered on the merits. Claims 8-14 are withdrawn.
Accordingly the following claims 1-7 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method of building a decoding status prediction model, classified in G06N20/00.
           II. Claims 8-14, drawn to a method of use of prediction system, classified in G06N5/04.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I is directed to a method of building a decoding status prediction model that can be implemented in a system that doesn’t require the particular of invention II. As claimed, invention II does not require a model created in the particular manner as the model created in invention I. For at least these reasons, it is determined that Inventions I and II are distinct.
Regarding the search burden, Inventions I and II require a search in different search classes. Also, different prior art would be required to reject the two inventions.
During a telephone conversation with Justin King on 04/06/2021 a provisional election was made without traverse to prosecute the invention I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 63, “the p read records are fed back to the train the prediction system" should be " the p read records are fed back to train the prediction system ".
         Appropriate correction is required.

Claim Objections
Claims 1-7 are objected to because of the following informalities: 
•	In claims 1 , line 10, “training the prediction models with the read records of the KO groups and the K1 groups, so that KOxK1 prediction models are generated “ should be " training a plurality of prediction models with the read records of the KO groups and the K1 groups, so that KOxK1 prediction models are generated”.
•	In claims 1, line 7, missing semicolon in “dividing a first portion of the read records with the first read result into K0 groups according to a clustering algorithm”.
The dependent claims 2-7 are objected to based on the same rational as claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarevic et al., “Localized prediction of continuous target variables using hierarchical clustering." Third IEEE International Conference on Data Mining. IEEE, (2003) (“Lazarevic”), in view of Zeng et al. (Pub. No.: US 20170345489 A1) (“Zeng”) and further in view of Oyamadaet al.  (Pub. No.:  US 20190012573 A1) (“Oyamada”) and Subramanyam, “A system for storage and analysis of machine learning operations” Dissertation Massachusetts Institute of Technology, (2017) (“Subramanyam”). 
a method of building a decoding status prediction system, the method comprising steps of:
classifying the plural read records into read records with a first read result and read records with a second read result (¶Page 4, Section 3.2, first column, last paragraph: “When the groups of similar target variables are identified, a classification model is used to identify the group of target variables that is of specific interest (e.g., in damage detection problem, a structure with damaged elements). If a data record di,j that belongs to a cluster Ci has a target variable which is set within the subgroup Si, the specific group of target variables Si is assumed to be of particular interest for further analysis and the corresponding data record di,j is assigned an “interesting class” label. Otherwise, if data record di,j does not contain any target variables which are set within a corresponding group of target variables, the “non-interesting” class label is assigned to considered data record. For example, in damage detection, every structure that has damaged elements will have “interesting” class label, while structures that do not have damaged elements will be labelled as “non-interesting”… a classification model is used to identify the group of target variables (i.e. classifying the plural read records) that is of specific interest into an “interesting class” label (i.e. read records with a first read result )  and “non-interesting” class label (i.e. read records with a second read result ));
dividing a first portion of the read records with the first read result into K0 groups according to a clustering algorithm, dividing a second portion of the read records with the second read result into K1 groups according to the clustering algorithm (¶Page 3, first Column, Last paragraph, Figure 2 and Figure 3: “The proposed hierarchical clustering based approach for partitioning groups of target variables and predicting their values is presented in Figure 2. As hierarchical clustering based approach for partitioning (i.e. dividing) groups of target variables (i.e.  K0 groups and K1 groups) and predicting their values, this grouping is performed using several clustering algorithms (i.e. according to a clustering algorithm));
training the prediction models with the read records of the K0 groups and the K1 groups, …. (¶Page 4, Second column, 3rd paragraph: “If sufficiently large number of target variables are available within identified group of particular interest, the entire procedure of partitioning the group of target variables and predicting new subgroups of interests, presented in Figure 2, is repeated recursively. Otherwise, if the group of target variables contains sufficiently small numbers of target variables, the localized regression models that are constructed using only those data records that correspond to the identified group are employed to predict the value of each belonging target variables (e.g., to predict the intensity See also, ¶Page 7, first column, Second paragraph: “ It is apparent from Table 4 that both partitioning approaches produce localized regression models that are more accurate as well as require less data records for training than the global regression models used in the direct approach. In addition, the localized regression models built using hierarchical clustering approach are in most cases more accurate then localized models obtained by manual partitioning. Only in approximately 5-10% of the total number of elements, are the models obtained from manual partitioning Mi more accurate than the models Ri constructed in the hierarchical clustering approach. For example, the prediction of element E145 that belongs to the structure S5 is more accurate when using the localized models obtained through manual partitioning (R2 = 0.245) than when using the models obtained in hierarchical clustering based approach (R2 = 0.165)”… local regression models, the author have trained 2- layered feedforward neural network models (i.e. training the prediction models  ). The entire procedure of partitioning the group of target variables (i.e.  K0 groups and K1 groups) and predicting new subgroups of interests, presented in Figure 2, is repeated recursively. Both partitioning approaches produce localized regression models that are more accurate as well as require less data records); 
Lazarevic does not explicitly teach collecting plural read records during read cycles of a flash memory. However, Zeng teaches collecting plural read records during read cycles of a flash memory (¶18,” FIG. 2B is a flowchart illustrating an error correction method for a solid state storage device according to the prior art. During the read cycle, the controlling circuit 101 Zeng teaches during the read cycles of the non-volatile memory (i.e. during read cycles of a flash memory) and acquire the read data (i.e. collecting plural read records));
Lazarevic, Zeng and the claimed invention are related to predicting a failure in an electronic device, therefore Lazarevic and Zeng are analogous arts to the claimed invention.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Zeng’s system wherein a controlling circuit which stores plural prediction functions are used into teachings of Lazarevic with the motivation to collect accurate data prior to the prediction phase and apply the plural prediction functions which will yield a more accurate predictable result (See Zeng, paragraphs 39 and 47)
Lazarevic and Zeng do not explicitly teach …so that K0×K1 prediction models are generated However,  Oyamada teaches   …so that K0×K1 prediction models are generated (¶160: ” When the co-clustering unit 501 completes the co-clustering, the prediction model generation unit 502 generates a prediction model for each cluster of the customer IDs “; ¶163: ” the prediction model generation unit 502 may use, as an explanatory variable, not only the attribute in the first master data [K0] but also the aggregate value calculated from the value of the attribute in the second master data [K1]. However, when an aggregate value calculated from the value of an attribute in the second master data is used as an explanatory variable, the prediction model generation unit 502 uses the statistical amount of the value of the attribute in ”; ¶181: “The prediction model generation unit 502 may use statistics of the values of not only the attribute of the first master data but also the attributes in each record in the second master data determined to be related to the customer ID by the fact data,” …the prediction model generation unit 502 generate a prediction model for each cluster of the customer IDs in the first master data [K0]  and uses attributes in each record in the second master data [K1] determined to be related to the customer ID. The number of prediction models generated will be equal to the number of records in the two related datasets which construed to be the notation X in (K0×K1)  because the Cartesian product property between two related datasets. Please see drawing)
Lazarevic, Zeng, Oyamada and the claimed invention are related to predicting data, therefore Lazarevic, Zeng and Oyamada are analogous arts to the claimed invention.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Oyamada’s system into teachings of Lazarevic combined with Zeng with the motivation to generate a prediction model that more closely characterizes each cluster, thereby improving prediction accuracy. (See Oyamada, paragraphs 0010)
Lazarevic, Zeng and Oyamada do not explicitly teach collecting all the prediction models as a prediction database. However, Subramanyam teaches collecting all the prediction models as a prediction database (¶Page 33, second paragraph: ”MLDB is a system that allows users to create and store machine learning models as well as datasets in a central database and access them through a REST API.”; ¶Page 34, third paragraph: ”MLBase is a database system with the 
Lazarevic, Zeng, Oyamada, Subramanyam and the claimed invention are related to predicting data, therefore Lazarevic, Zeng, Oyamada and Subramanyam are analogous arts to the claimed invention.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to add the teachings of Subramanyam’s system into the teaching of Lazarevic combined with Zeng and Oyamada because storing the prediction models into a database would enhance the teachings of Lazarevic combined with Zeng and Oyamada to make the model building process easier, more efficient, and less time consuming (See Subramanyam, Conclusion, page 104)

Regarding claim 2, Lazarevic, Zeng, Oyamada and Subramanyam teach the method of claim 1. Zeng additionally teaches wherein each of the plural read records contains plural parameters and one of the first read result and the second read result (¶45: “The non-volatile memory comprises N blocks. Firstly, set X=1 (Step S402). Then, the state parameters recorded in an X-th block are read (Step S404). Then, the X-th block is corrected, and the corrected state parameters are obtained (Step S406). Then, all state parameters of the X-th 10 block are recorded (Step S408)…, the flowchart of FIG. 4A is implemented while the 20 solid state storage device 30 is in an idle state. Consequently, the interference on the read data or the write data will be minimized.”; See also , ¶18 :“the controlling circuit 101 provides the default read voltage the state parameters recorded in an X-th block are read (i.e. the plural read records contains plural parameters); the non-volatile memory 105 to acquire the read data (i.e. the first read result and the second read result) of the block )  
Lazarevic, Zeng, Oyamada and Subramanyam are combinable for the same rationale as set forth above with respect to claim 1.

Regarding claim 3, Lazarevic, Zeng, Oyamada and Subramanyam teach the method of claim 1. Zeng additionally teaches wherein the plural parameters include at least one of a block erase count, a read voltage, an environment temperature, a data program time, an address information and a data retention time of the flash memory (¶46: ”FIG. 4B is an example of the information table of the non-volatile memory according to an embodiment of the present invention. In FIG. 4B, the state parameters contain the program time (Pt), the erase time (Et), the 25 error bit number (Eb), the read voltage shift (Vrb) and the decoding process (Dp). It is noted that the items of the state parameters are not restricted. In some embodiments, the state parameters may further contain the program count, the erase count, the temperature, the read count, the histogram parameter and the read voltage interval. For example, in case that the non-volatile memory 305 is a MLC flash memory, the state parameters further contain the read voltage shift (Vra) and the read voltage shift (Vrc).”), wherein the first read result indicates a successful decoding result, and the second read result indicates a failed decoding result (¶18: ”If the error bits in the read data can be corrected, it 
Lazarevic, Zeng, Oyamada and Subramanyam are combinable for the same rationale as set forth above with respect to claim 1.

Regarding claim 5, Lazarevic, Zeng, Oyamada and Subramanyam teach the method of claim 1. Lazarevic additionally teaches selecting a first group from the K0 groups and selecting a second group from the K1 groups, wherein after the read records in the first group and the second group are used to train a prediction model, a first prediction model of the plural prediction models is obtained (¶Page 5 , second column, second paragraph: “When partitioning the electric transmission tower using the hierarchical clustering approach, one of major issues was to select right set of natural frequencies that will be used in clustering. Since natural frequencies that are easy to be measured in practice are usually less than 25Hz, the first step typically involves elimination of higher frequencies. The second step includes the selection of features for the first level of partitioning and according to the domain knowledge” .See also, ¶Page 7, first column, last paragraph, Figure 2 and Figure 3: ”we performed additional level of partitioning using algorithm Partitioning, (presented in Figure 2) in order to further reduce the number of elements per substructure. Each of the clusters Ci identified at the first partitioning level was further partitioned into clusters Cij using additional 198 lowest frequencies See also, ¶Page 7, first column, second paragraph: “Table 4, It is apparent from Table 4 that both partitioning approaches produce localized regression models that are more accurate as well as require less data records for training than the global regression models used in the direct approach. In addition, the localized regression models built using hierarchical clustering approach are in most cases more accurate then localized models obtained by manual partitioning.”…the selection of features for the first level of partitioning (i.e. selecting a first group from the K0 groups and)  , we performed additional level of partitioning ( i.e. selecting a second group from the K1 groups) using algorithm Partitioning in order to further reduce the number of elements per substructure. Both partitioning approaches produce localized regression models that are more accurate as well as require less data records for training than the global regression models (i.e. used to train a prediction model, a first prediction model of the plural prediction models is obtained  ) ).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lazarevic in view of Zeng, Oyamada and Subramanyam and further in view of Ao (Pub. No.: CN 103744962 A) (“Ao”).
Regarding claim 4, Lazarevic, Zeng, Oyamada and Subramanyam teach the method of claim 1. Lazarevic, Zeng, Oyamada and Subramanyam do not explicitly teach wherein the clustering algorithm is a k-means clustering algorithm. However, Ao teaches wherein the clustering algorithm is a k-means clustering algorithm ( ¶27: “The present invention performs hierarchical clustering by selecting a required number of cluster set samples to obtain the algorithm], so that the K-means clustering method is not affected by the initial centroid.”)
Lazarevic, Zeng, Oyamada, Subramanyam, Ao and the claimed invention are related to predicting data, therefore Lazarevic, Zeng, Oyamada, Subramanyam and Ao are analogous arts to the claimed invention.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Ao‘s system into the system taught by Lazarevic combined with Zeng, Oyamada and Subramanyam with the motivation to ensure the needed quantity of cluster groups as satisfying the requirements in clustering by selecting the initial centroid suitable for K-means clustering, thereby reducing the influence of the initial centroid of K-means clustering on the clustering result ( See Ao, abstract and paragraph 10).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarevic in view of Zeng, Oyamada and Subramanyam and further in view of Kulkarni et al “Random forest algorithm for land cover classification” International Journal on Recent and Innovation Trends in Computing and Communication (2016) (“Kulkarni”).
Regarding claim 6, Lazarevic teach the method of claim 5. Lazarevic, Zeng, Oyamada and Subramanyam do not explicitly teach wherein the first prediction model is a binary classifier. However, Kulkarni teaches wherein the first prediction model is a binary classifier ((¶59, first column, last paragraph:” Decision tree classifiers are more efficient than single-stage classifiers. With a decision tree classifier, decisions are made at multiple levels. Decision tree classifiers are also known as multi-level classifiers. The basic concerns in a decision tree classifier are the 
Lazarevic, Zeng, Oyamada, Subramanyam, Kulkarni and the claimed invention are related to predicting data, therefore Lazarevic, Zeng, Oyamada, Subramanyam and Kulkarni are analogous arts to the claimed invention.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Kulkarni’s system into the system taught by Lazarevic combined with Zeng, Oyamada and Subramanyam with the motivation to improve the prediction models efficiency in terms of classification accuracy (See Kulkarni, page 59, first column, last paragraph “Decision tree classifiers are more efficient than single-stage classifiers”)

Regarding claim 7, Kulkarni teach the method of claim 6. Lazarevic, Zeng, Oyamada and Subramanyam do not explicitly teach wherein the binary classifier is a random forest classifier. However, Kulkarni teaches wherein the binary classifier is a random forest classifier (¶Abstract: “various ensemble classification algorithms have been proposed in recent years. Most widely used ensemble classification algorithm is Random Forest. The Random Forest classifier uses bootstrap aggregating for form an ensemble of classification and induction tree like tree classifiers” ; See also, page 59, first column, second paragraph: “Random Forest is tree classifiers construed as binary classifier). 
Lazarevic, Zeng, Oyamada, Subramanyam, Kulkarni and the claimed invention are related to predicting data, therefore Lazarevic, Zeng, Oyamada, Subramanyam and Kulkarni are analogous arts to the claimed invention.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Kulkarni’s system into the system taught by Lazarevic combined with Zeng, Oyamada and Subramanyam with the motivation to improve the prediction models efficiency in terms of classification accuracy (See Kulkarni, page 59, first column, second paragraph “Among many advantages of Random Forest the significant ones are: unexcelled accuracy among current algorithms, efficient implementation on large data sets, and an easily saved structure for future use of pre-generated trees”)

Conclusion
Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to SAMI A AL‐DHAHERI whose telephone number is (571)272‐8170. The examiner can normally be reached on Mon‐Friday 8 am ‐ 5 pm.
Examiner interviews are available via telephone, in‐person, and video conferencing
using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
‐7796. The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair‐y.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866‐217‐9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800‐786‐9199 (IN USA OR CANADA) or 571‐272‐1000.
/S.A.A./Examiner, Art Unit 2125     


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125